J-A26008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    OMAR SAUNDERS                              :
                                               :
                       Appellant               :   No. 2192 EDA 2021

      Appeal from the Judgment of Sentence Entered September 28, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000208-2021


BEFORE:      BOWES, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                            FILED DECEMBER 13, 2022

       Omar Saunders appeals from the judgment of sentence of three and

one-half to seven years of incarceration imposed after the trial court convicted

him of three violations of the Uniform Firearms Act. We affirm.

       On November 18, 2020, Philadelphia Police Officer Matthew Ibbotson

was patrolling in the high crime area of the 2500 block of West Indiana Avenue

in the city of Philadelphia with his partner, Officer Washington.1       See N.T.

Suppression Hearing, 5/20/21, at 7-11. At 6:55 p.m., he spotted an illegally

parked silver Honda vehicle with heavily tinted windows. Id. at 8-11-12. As

he drove closer, the vehicle pulled out in front of him, making a right turn

onto Indiana Avenue without utilizing a turn signal.          Id.      Accordingly,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Officer Washington’s full name does not appear in the certified record.
J-A26008-22



Officer Ibbotson initiated a traffic stop for three violations of the Motor Vehicle

Code: illegal parking, unlawfully tinted windows, and failure to use a turn

signal.2 Id. The vehicle immediately pulled over.

       Officer Ibbotson approached the vehicle, found that Appellant was the

sole occupant, informed him of the above-described traffic code violations,

and requested his license and proofs of registration and insurance. Id. at 12.

Appellant asked for permission to retrieve his license from his pocket, which

Officer Ibbotson granted after Appellant stated that he did not have any

weapons in the vehicle.         Id. at 12-13.    Believing that Appellant had no

weapons in the vehicle, Officer Ibbotson told Appellant that “he [could] move

about the car and get the documents that [he] asked him for.” Id. at 13. At

this time, Appellant reached over with his right arm to the glove box area

while simultaneously dropping his left arm down by his feet and moving it in

a motion that led the officer to believe that Appellant was “pushing

something.” Id. at 14. In response, Officer Ibbotson repositioned himself to

the front of the car, where he shined his flashlight through the windshield. Id.

at 13, 28. From this vantage point, Officer Ibbotson observed the handle of

a gun protruding from under Appellant’s seat, next to Appellant’s left hand.

Id. at 15, 28.


____________________________________________


2 Officers Ibbotson and Washington were both wearing body cameras, which
captured their entire interaction with Appellant. This footage was introduced
as Commonwealth exhibits during the suppression hearing.            See N.T.
Suppression Hearing, 5/20/21, at 18-23, 31.

                                           -2-
J-A26008-22



      Since Appellant had misled the officers about the presence of the firearm

in the vehicle and his left hand had been observed next to it, Officer Ibbotson

became concerned for his and his partner’s safety. Id. at 16. Accordingly,

he used a hand signal to warn his partner about the risk while asking Appellant

to turn off and exit the vehicle. Id. Once Appellant complied, Officer Ibbotson

frisked Appellant, placed him in handcuffs, and retrieved Appellant’s license

from his wallet. Id. After Appellant was handcuffed, Officer Ibbotson asked

him if he had a firearm permit. Id. at 29-30. Appellant responded that he

did not, and the officers placed Appellant in the back of their vehicle “for officer

safety”   while   they   continued   their   investigation.     Id.   at   17,   23.

Officer Ibbotson retrieved the loaded black Taurus PT840 40-caliber handgun

from Appellant’s vehicle. The officer also ran a check to confirm that Appellant

did not have a firearm permit, which also led to the discovery that the weapon

was stolen. Id. at 24, 29-30. As a result of these findings, Officer Ibbotson

placed Appellant under arrest and charged him with possession of a firearm

prohibited, carrying a firearm without a license, and carrying a firearm on a

public street in Philadelphia.

      On April 16, 2021, Appellant filed an omnibus pretrial motion seeking

suppression of the firearm on the grounds that the evidence was obtained in

violation of his United States and Pennsylvania constitutional rights.           See

Omnibus Motion, 4/16/21, at 1.        On May 20, 2021, the trial court held a

hearing on the motion. Before any evidence was introduced, the trial court

instructed defense counsel to state the grounds for his motion. In response,

                                       -3-
J-A26008-22



trial counsel cited to Commonwealth v. Alexander, 243 A.3d 177 (Pa.

2020), arguing “that the officers did [not] have reasonable suspicion to pull

the car over, that the stop was prolonged, and that under the line of cases the

officer did not have the legal justification to reach into the car and seize the

firearm at the time that he did.”3 N.T. Suppression Hearing, 5/20/21, at 6.

Officer Ibbotson testified consistently with the above summarized facts.

       At the conclusion of the hearing, defense counsel argued that the

warrantless search was illegal pursuant to Alexander since there were no

exigent circumstances established. Id. at 33-37. When questioned about the

applicability of the plain view exception to the warrant requirement, defense

counsel claimed that post-Alexander, the plain view exception no longer gave

officers permission to conduct warrantless searches of vehicles absent exigent

circumstances.4 Id. at 39-45. The Commonwealth disputed defense counsel’s

interpretation of Alexander, contending that the plain view doctrine was


____________________________________________


3 In Commonwealth v. Alexander, 243 A.3d 177 (Pa. 2020), our Supreme
Court reaffirmed that the “Pennsylvania constitution requires both a showing
of probable cause and exigent circumstances to justify a warrantless search
of an automobile.” Id. at 181 (emphasis added). In reaching this conclusion,
the Court overruled Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014), which
adopted the federal automobile exception to the warrant requirement in
Pennsylvania, allowing police to conduct a warrantless vehicle search based
solely on probable cause with no exigency required.

4 The plain view doctrine allows the admission of evidence seized without a
warrant when: (1) an officer views the object from a lawful vantage point;
(2) it is immediately apparent to him that the object is incriminating, and (3)
the officer has lawful right of access to the object. See Commonwealth v.
Collins, 950 A.2d 1041, 1045 (Pa.Super. 2008) (en banc).

                                           -4-
J-A26008-22



unaffected by that holding.    Id. at 56.    In the Commonwealth’s view, the

requirements of the plain view exception were met, and the weapon was

lawfully recovered. Id. at 56-57. The trial court continued the hearing so

that both sides could submit case law and briefs. Appellant submitted a brief

reiterating the arguments he made at the hearing. See Letter Brief, 6/14/21,

at 2-8.

      On June 17, 2021, the trial court reconvened the suppression hearing

and denied the suppression motion, explaining that it found Officer Ibbotson’s

testimony credible and that it agreed with the Commonwealth that Alexander

did not alter the plain view exception to the warrant requirement. See N.T.

Suppression Hearing, 6/17/21, at 4-6, 8. Applying the plain view exception

to the warrant requirement, the trial court held that the firearm was legally

retrieved since Officer Ibbotson observed the contraband in plain view from a

lawful vantage point. Id. at 8.

      On August 3, 2021, Appellant proceeded to a non-jury trial, at which he

was convicted of the aforementioned firearms offenses. On September 28,

2021, Appellant was sentenced to an aggregate sentence of three and one

half to seven years of imprisonment.        This timely appeal followed.   Both

Appellant and the trial court complied with the mandates of Pa.R.A.P. 1925.

      Appellant raises the following issue for our review: “Did not the trial

court err in denying Appellant’s motion to suppress a firearm that was (1) the

fruit of an illegal arrest and (2) seized from Appellant’s car without a warrant




                                     -5-
J-A26008-22



where there were no exigent circumstances or right of access?” Appellant’s

brief at 3.

       In his first claim, Appellant contests the legality of his arrest, contending

he was illegally placed under arrest the moment he exited the vehicle and was

placed in handcuffs. See Appellant’s brief at 12. Since the investigation into

the legality of Appellant’s possession of the firearm continued after he exited

the vehicle, Appellant contends that the officers arrested him before they

obtained the necessary probable cause to justify the arrest. Id. at 15-16.

Relying on Commonwealth v. Hicks, 208 A.3d 916 (Pa. 2019), Appellant

contends that Appellant’s possession of a firearm alone was insufficient to

justify arresting Appellant.5        Id. at 14.   Meanwhile, the Commonwealth

contends that Appellant’s first argument is waived, since he argued that he

was subject to an illegal arrest for the first time on appeal.                 See

Commonwealth’s brief at 7.              We are constrained to agree with the

Commonwealth.



____________________________________________


5 In Commonwealth v. Hicks, 208 A.3d 916 (Pa. 2019), our Supreme Court
held that because a firearm may lawfully be carried and, alone, is not
suggestive of criminal activity, police officers may not infer criminal activity
solely from an individual’s possession of a concealed firearm in public. The
Court explained that possession of a firearm should be but one factor
considered under the totality of the circumstances presented. Id. at 939-40.
However, Hicks did not involve an otherwise valid traffic stop during which
the officers observed a firearm in plain view immediately after the defendant
had claimed not to possess such a weapon. Instead, the Hicks Court reviewed
the possession of a firearm as an antecedent justification for a valid stop. Id.
at 934.

                                           -6-
J-A26008-22



       It is well-established that “issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a).

This rule applies equally to appellants who raise “a new and different theory

of relief for the first time on appeal.” Commonwealth v. McFalls, 251 A.3d

1286, 1293 (Pa.Super. 2021). Our review of the certified record confirms that

Appellant did not present the suppression court with an argument that the

officers obtained his firearm through an illegal arrest. Accordingly, he raised

this theory of relief for the first time on appeal and it is waived.        See

Commonwealth v. Prizzia, 260 A.3d 263, 270-71 (Pa.Super. 2021) (finding

a suppression theory waived where the appellant failed to raise it in her

pretrial motions or at the suppression hearing.).6
____________________________________________


6 Even if properly preserved, Appellant’s argument that because he was
handcuffed, he was under arrest, would not entitle him to relief. It is
undisputed that Appellant was asked to exit the vehicle in the midst of a lawful
traffic stop. See Appellant’s brief at 10 (“Appellant was subjected to a lawful
traffic stop”). It is well-established that officers may direct the movements of
the driver or occupants of a vehicle during a valid traffic stop.             See
Commonwealth v. Wright, 224 A.3d 1104, 1109 (Pa.Super. 2019). Herein,
the officers continued to investigate the firearm after Appellant exited the
vehicle, frisking him to retrieve his driver’s license and insuring whether he
could lawfully possess a firearm. Thus, Appellant was initially subjected to an
investigative detention that escalated to an arrest after the officers learned
that Appellant could not legally possess the recovered firearm.               See
Commonwealth v. Rosas, 875 A.2d 341, 349 (Pa.Super. 2005) (holding that
the defendant was not under arrest despite the officer handcuffing him,
informing him he was suspected of illegal activity, and moving him away from
his vehicle because the officer was still investigating Appellant’s identity.).

  Furthermore, “an officer’s use of handcuffs to detain an individual during an
investigative detention for his or her safety does not necessarily escalate the
encounter into a custodial arrest.” Interest of M.W., 194 A.3d 1094, 1099
(Footnote Continued Next Page)


                                           -7-
J-A26008-22



       In his second claim, Appellant relies upon Alexander to attack the trial

court’s application of the plain view exception to the warrant requirement.

See    Appellant’s    brief   at   19-22.        Appellant   acknowledges   that,   in

Commonwealth v. McMahon, 280 A.3d 1069, 1074 (Pa.Super. 2022), we

recently rejected the precise claim he advances by holding that Alexander

did not supplant the plain view exception for automobiles. See Appellant’s

Reply Brief at 2-3. Appellant nonetheless suggests that we should overrule or

overlook this binding precedent and apply Alexander as requiring the

Commonwealth to demonstrate exigent circumstances before invoking the

plain view exception in the context of automobile searches.            Id. at 6-13.

Meanwhile, the Commonwealth contends that McMahon is directly on point

and should control our analysis of this issue. See Commonwealth’s brief at

18-21. We agree with the Commonwealth.

       In McMahon, police officers encountered the defendant on a routine

patrol.   McMahon, supra at 1070.              Both officers were aware that the

defendant did not possess a valid driver’s license.                Id. at 1070-71.

Consequently, they conducted a traffic stop of defendant. Id. at 1071. As

they approached the vehicle, the officers smelled marijuana emanating from

____________________________________________


(Pa.Super. 2018) (concluding that no arrest occurred where the defendant
was frisked, handcuffed, and placed in the back of a police cruiser while police
investigated if he was driving a stolen vehicle). Herein, the officers were
concerned for their safety and continued to investigate the firearm after
Appellant exited the vehicle, frisking him to retrieve his driver’s license and
insuring whether he could lawfully possess a firearm. Thus, Appellant was
also initially lawfully detained due to valid safety concerns. Id.

                                           -8-
J-A26008-22



the vehicle and observed what they believed were two burnt marijuana

cigarettes in the center cupholder. Id. The defendant was removed from the

car, initially detained, and later arrested after a search of the vehicle yielded

three bags of marijuana in the center console. Id.

      The defendant filed an omnibus pretrial motion to suppress and the trial

court granted his motion with regard to the drugs seized from the center

console pursuant to Alexander. Id. at 1072. However, the trial court denied

suppression of the marijuana cigarettes, determining that the items were

found in plain view. Id. The defendant was convicted and appealed the denial

of his suppression motion.          Id.   Relying on Alexander, the defendant

contended that the trial court erroneously applied the plain view doctrine

because the Commonwealth did not establish that any relevant exigency

applied.   We disagreed and affirmed the trial court’s order, finding that

Alexander addressed the automobile exception to the warrant requirement

and did not involve the plain view exception. Id. at 1073-74. After reviewing

the application of the plain view exception to the facts, we concluded that the

trial court correctly determined that the police had a lawful right of access to

the marijuana cigarettes and the seizure was lawful. Id. at 1074.

      Herein, Appellant advances the same argument that we rejected in

McMahon, that Alexander imported an exigency requirement into the plain

view doctrine.    See Appellant’s brief at 22-27.             Accordingly, McMahon

controls   and   no   relief   is   due   on    Appellant’s   second   issue.   See

Commonwealth v. Harris, 269 A.3d 534, 539 (Pa.Super. 2022) (“a prior

                                          -9-
J-A26008-22



published opinion issued by a panel of this Court constitutes binding

precedential authority”); see also Commonwealth v. Beck, 78 A.3d 656,

659 (Pa.Super. 2013) (“A panel [of this Court] is not empowered to overrule

another panel of the Superior Court.”) (citation omitted).

      Appellant also argues that the Commonwealth failed to establish the

requirements of the plain view exception. See Appellant’s brief at 22. We

find this argument unavailing.     In order for an item to be seized by law

enforcement pursuant to the plain view doctrine it must satisfy three criteria:

(1) the police must be at a lawful vantage point, (2) the incriminating nature

of the object must be immediately apparent, and (3) the police must have a

lawful right of access to the object. See Commonwealth v. Collins, 950

A.2d 1041, 1045 (Pa.Super. 2008) (en banc).

      Appellant does not dispute the first two prongs of the plain view test.

See Appellant’s brief at 23 n. 6 (“Appellant here does not dispute that the first

two prongs were met”). Accordingly, we find that the evidence established

that the officer viewed the firearm from a lawful vantage point during a valid

traffic stop and that the incriminating nature of the firearm was immediately

apparent. See N.T. Suppression Hearing, 5/20/21, at 12-13, 15-16. With

regard to the final prong, we find that the officer had a lawful right to access

the interior of Appellant’s vehicle after Appellant lied about the presence of

the firearm, was observed attempting to hide it, and admitted that he did not

possess a valid firearm permit.    Id. at 16-17.    These factors combined to

create probable cause suddenly and without any advance warning that

                                     - 10 -
J-A26008-22



Appellant or his car would be the target of a police investigation.        See

McMahon, supra at 1074 (finding the officer had the lawful right of access

to the marijuana cigarettes observed in plain view where Appellant was under

arrest and the officers had no “advance notice and opportunity to obtain a

warrant” since they observed the drugs while in the midst of conducting a

valid traffic stop). Therefore, since Officer Ibbotson “lacked advance notice

and an opportunity to obtain a warrant” before commencing a search, he had

a lawful right of access to the interior of Appellant’s vehicle to recover the

evidence that was lying in plain view and, thereby, secure officer safety. Id.;

see also Commonwealth v. Smith, ___ A.3d ___, 2022 Pa. Super. 187,

2022 WL 16704701 (Pa.Super. November 4, 2022) (applying McMahon and

finding the plain view exception applied where, following a motor vehicle stop,

a firearm was observed and retrieved from the back seat of the defendant’s

car).

        Consistent with the foregoing, we conclude that the seizure of the

firearm was lawful. Thus, the trial court did not err when it denied suppression

of the firearm.

        Judgment of sentence affirmed.




                                     - 11 -
J-A26008-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




                          - 12 -